199 F.3d 374 (7th Cir. 2000)
RICHARD CASSIDY,    Plaintiff-Appellant,v.INDIANA DEPARTMENT OF CORRECTIONS,    Defendant-Appellee.
No. 99-2674
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 15, 1999Decided January 4, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 97 C 731--John D. Tinder, Judge.
Before ESCHBACH, KANNE and EVANS, Circuit Judges.
KANNE, Circuit Judge.


1
Richard Cassidy, a blind  prisoner, brought suit against the Indiana  Department of Corrections ("IDOC") under the  Americans with Disabilities Act of 1990, 42  U.S.C. sec.sec. 12131-12134 ("ADA") and the  Rehabilitation Act of 1973, 29 U.S.C. sec. 794,  as amended ("Rehabilitation Act"). He alleged  that IDOC discriminated against him and refused  to accommodate his blindness in violation of  these statutes when IDOC intentionally denied him  access to programs, services, activities and  benefits that it provides to non-disabled  individuals in its custody. Consequently, he  sought compensation for a variety of injuries  arising from the alleged discrimination. Relying  on 42 U.S.C. sec. 1997e(e), which is part of the  Prison Litigation Reform Act of 1996, 110 Stat  1321 ("PLRA"), and on this court's decision in  Robinson v. Page, 170 F.3d 747 (7th Cir. 1999),  the district court granted partial judgment on  the pleadings and held that Cassidy's claims for  damages based on mental and emotional harm were  barred. This court granted Cassidy permission to  appeal the district court's non-final order  barring the claims for damages for mental and  emotional injuries after the district court  certified the issue for appeal. See 28 U.S.C.  sec. 1292(b).


2
Cassidy is in the custody of IDOC at the Wabash  Valley Correctional Facility in Indiana. In his  complaint, Cassidy alleged that IDOC  intentionally discriminated against him in  violation of the ADA and the Rehabilitation Act  by denying him access to various programs,  facilities, services, activities and benefits  enjoyed by the non-disabled. Principal among his  allegations of disability-based discrimination  were that defendants denied him meaningful access  to or use of the law library, recreational areas,  educational programs, job assignments, vocational  training, other programs and training, and  financial aid for education. Cassidy alleged that  he was otherwise qualified to participate in  these programs, facilities, services, activities,  and benefits. It is undisputed that the ADA, and  by extension, the Rehabilitation Act, apply to  state prisoners.1 See Pennsylvania Dept. of  Corrections v. Yeskey, 524 U.S. 206 (1998);  Crawford v. Indiana Dept. of Corrections, 115  F.3d 481 (7th Cir. 1997).


3
IDOC filed a motion for judgment on the  pleadings, arguing that Cassidy's cause of action  was void because he did not and could not allege  a physical injury in violation of sec. 1997e(e)  of the PLRA. Section 1997e(e) provides:  "Limitation on recovery. No Federal civil action  may be brought by a prisoner confined in a jail,  prison, or other correctional facility, for  mental or emotional injury suffered while in  custody without a prior showing of physical  injury." The district court denied the motion,  holding that even if sec. 1997e(e) applied to an  ADA action, it did not apply to bar Cassidy's  entire action as IDOC contended. The district  court did, however, request Cassidy to file a  report describing specifically the relief sought.  As requested, Cassidy filed a report stating that  he wanted IDOC to compensate him for: (1)  emotional and mental harm, embarrassment, and  humiliation resulting from not being able to  pursue the same activities as the non-disabled;  (2) the loss of the opportunity to enjoy an early  discharge from prison or the chance of a pardon  or clemency based on efforts to rehabilitate  himself; (3) the loss of participation in and  advantages of activities to which the non-  disabled had access while in prison, and the loss  of the freedom of movement and social contact;  (4) a diminished quality of life; and (5) the  loss of access to programs, services and  activities guaranteed by federal law (presumably  to the extent that the non-disabled enjoyed these  rights). IDOC then filed a motion for partial  judgment on the pleadings. This time, the  district court granted the motion, holding that  sec. 1997e(e) barred Cassidy's claims for  recovery for mental and emotional injuries.


4
This court reviews de novo the grant of a  motion for judgment on the pleadings. First Natl.  Bank of Chicago v. Standard Bank & Trust, 172  F.3d 472, 475 (7th Cir. 1999).


5
Cassidy first argues that his suit does not  fall within sec. 1997e(e)'s ambit, because he is  not bringing an action "for mental or emotional  injury . . . without a prior showing of physical  injury"; instead, he is bringing an action for  violations of his rights under the ADA and the  Rehabilitation Act to be free from disability-  based discrimination. Cassidy's argument fails  under two Seventh Circuit cases. See Rowe v.  Shake, 196 F.3d 778,781 (7th Cir. Nov. 8, 1999) (suggesting that a  prior showing of physical injury is not required  to bring a First Amendment claim, so long as the  prisoner does not seek recovery for mental or  emotional injuries); Robinson v. Page, 170 F.3d  747, 749 (7th Cir. 1999) (holding that prisoner's  claims for mental or emotional injury were not  barred by sec. 1997e(e) where it was not yet  established if prisoner could establish a  physical injury).


6
Cassidy also contends that Congress intended  that sec. 1997e(e) apply only to non-  constitutional tort claims in order to impose a  uniform standard on federal, state and local  prisoners seeking relief against official  tortfeasors. In support, he points to the  similarity of language between sec. 1997e(e) and  a PLRA addition to the Federal Tort Claims Act  which reads: "No person convicted of a felony who  is incarcerated while awaiting sentencing or  while serving a sentence may bring a civil action  against the United States or an agency, officer,  or employee of the Government, for mental or  emotional injury suffered while in custody  without a prior showing of physical injury." 28  U.S.C. sec. 1346(b)(2). This argument ignores  this court's case law applying sec. 1997e(e) to  constitutional torts. See Rowe, 196 F.3d 778,(First Amendment); Robinson, 170 F.3d 747 (Eighth Amendment). Even  if the court accepts Cassidy's argument as  applied to both constitutional and non-  constitutional torts, however, the plain language  of sec. 1997e(e) nonetheless unambiguously states  that "No Federal civil action" shall be brought  for mental or emotional damages without a prior  showing of physical injury. In light of this  plain language, we will not carve out exceptions  for which Congress did not provide. See Estate of  Cowart v. Nicklos Drilling Co., 505 U.S. 469, 475  (1992); LAC Courte Oreilles Band of Lake Superior  Chippewa Indians v. IRS, 845 F.2d 139, 144 (7th  Cir. 1988).


7
Cassidy also argues that sec. 1997e(e) should  not apply to ADA claims, because the ADA has its  own remedial scheme designed to redress  discrimination, including a separate attorney's  fees provision, 42 U.S.C. sec. 12205. Cassidy  points out that sec. 1997e(d) limits the recovery  of attorney's fees available to prisoners under  42 U.S.C. sec. 1988, and that any mention of the  ADA is conspicuously absent from sec. 1988. As  IDOC reminds, though, sec. 1988 applies to other  civil rights statutes, including the Civil Rights  Act of 1964, indicating that Congress did not  intend to exempt such actions from sec.  1997e(e)'s ambit. And again, the plain language  of sec. 1997e(e) provides for no exceptions. See  also, Davis v. District of Columbia, 158 F.3d  1342, 1348-49 (D.C. Cir. 1998) (holding that sec.  1997e(e) precludes prisoner's claim for emotional  injury under the ADA if there is no prior showing  of physical injury).


8
A plain reading of sec. 1997e(e) tells us that  Cassidy's claims for damages for mental and  emotional injuries, contained in paragraph one of  his "Report of Specific Forms of Relief Sought,"  must be barred, though Cassidy may nonetheless  pursue all of his other claims for damages.  Indeed, the Robinson case espouses this  viewpoint. See 170 F.3d at 748-49.


9
The fact that the only cases dealing with sec.  1997e(e) in this circuit involve constitutional  torts makes Cassidy's argument that sec. 1997e(e)  should apply only in the tort context more  interesting, particularly given that, as Cassidy  argues, the ADA provides its own remedial scheme  in sec. 12205. Again, though, strict adherence to  sec. 1997e(e)'s language prevents consideration  of whether Congress meant to impinge upon other  statutory causes of action.


10
The decision of the district court is AFFIRMED.



Notes:


1
 The chief difference between the ADA and the  Rehabilitation Act is that claims under the  latter require that the entity being sued receive  federal funding. See Washington v. Indiana High  Sch. Athletic Ass'n, Inc., 181 F.3d 840, 845 n.6  (7th Cir. 1999). Cassidy alleged that IDOC  receives such funding.